—Per Curiam.
Respondent was admitted to practice by this Court in 1989 and maintains an office for the practice of law in the City of Schenectady, Schenectady County.
We grant petitioner’s motion to confirm a Referee’s report that sustained four charges of professional misconduct against respondent. He neglected an appeal in a divorce matter by failing to perfect the appeal and failing to appear at a conference scheduled by this Court’s Civil Appeals Settlement Program (see Code of Professional Responsibility DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]), failed to communicate with his client concerning the appeal (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]), engaged in misleading and deceiving conduct by falsely advising his client that the appeal was pending even though respondent’s motion for an extension of time to perfect the appeal had been denied by this Court (see DR 1-102 [a] [4], [5] [22 NYCRR 1200.3 (a) (4), (5)]), and failed to provide the client with an accounting or to return any portion of the $2,000 retainer the client paid to respondent (see DR 9-102 [c] [22 NYCRR 1200.46 (c)]).
Petitioner advises that it has admonished respondent on two prior occasions for similar misconduct and that respondent is not in compliance with the attorney registration requirements (see Judiciary Law § 468-a; 22 NYCRR part 118). In his papers in opposition to petitioner’s motion, respondent indicates that he intends to retire from the practice of law in the near future.
Under the circumstances presented, we conclude that respondent should be censured for his misconduct. We further direct respondent to refund the retainer (minus disbursements) to the client within 90 days of the date of this decision (see e.g. *619Matter of Haas, 237 AD2d 729 [1997]). We also direct respondent to fully comply with the attorney registration requirements within 30 days (see e.g. Matter of Rely ea, 175 AD2d 949 [1991]). Respondent shall submit timely proof of the refund and of his compliance with the attorney registration requirements to petitioner. In the event that respondent fails to comply with the above, petitioner shall move for his immediate suspension from practice.
Cardona, P.J., Spain, Carpinello, Rose and Kane, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is censured; and it is further ordered that respondent is directed to make a refund to his client in the amount of $2,000 (minus disbursements) and to provide documentation of such refund to petitioner within 90 days from the date of this decision; and it is further ordered that respondent is directed to submit proof of his compliance with the attorney registration requirements to petitioner within 30 days of the date of this decision.